70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mack Levern WOODBERRY, Defendant-Appellant.
No. 94-5952.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Cameron McGowan Currie, District Judge.  (CR-94-245)
Reynolds Williams, WILLCOX, MCLEOD, BUYCK & WILLIAMS, Florence, South Carolina, for Appellant.  J. Preston Strom, Jr., United States Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney, Florence, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mack Levern Woodberry appeals his conviction and sentence for conspiracy to distribute and to possess with intent to distribute cocaine base, in violation of 21 U.S.C. Sec. 841(a) (1988).  On appeal, Woodberry's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that, in his view, there are no meritorious issues for appeal.  Woodberry was notified of his right to file a supplemental brief, but has not done so.


2
In accordance with the requirements of Anders, we have thoroughly examined the entire record in this case for any potentially meritorious issues;  we found none.  We therefore affirm the judgment and order of the district court.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. Sec. 3006A (West 1985 & Supp.1995)), this court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that copies thereof were served both on the client and on counsel for the government.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED